Citation Nr: 1741501	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes.   

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes.   

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes.  

4.  Entitlement to a compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Veteran initially requested a Board hearing but later withdrew this request.  The Board recognizes this withdrawal.  

The issue of entitlement to a compensable rating for bilateral hearing loss is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

(The issue of entitlement to additional compensation for dependent spouse, BF, is addressed in a separate decision). 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral upper extremity neuropathy was denied by a January 2009 Board decision; the Veteran did not appeal this decision and it became final.

2.  Evidence received since the January 2009 Board decision includes a July 2009 VA examination report, which shows a diagnosis of diabetic neuropathy of the upper extremities; it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Diabetic neuropathy of the bilateral upper extremities has been diagnosed during the appeal period.  

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral upper extremity neuropathy based on receipt of new and material evidence have been met.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. §  3.156 (2016).

2.  The criteria for entitlement to service connection for right and left upper extremity peripheral neuropathy as secondary to diabetes are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

As indicated in the findings and conclusions above, the claim for service connection for bilateral upper extremity neuropathy was subject to a previous final denial in a January 2009 Board decision.  However, as new and material evidence has been received since that decision, the claim is now reopened.  38 C.F.R. § 3.156. 

The evidence shows that service connection for diabetes was granted by a June 2002 rating decision.  Subsequently, during a July 2009 VA examination, the examiner affirmatively found that the Veteran had diabetic peripheral neuropathy of the hands (although the Veteran denied that the disability caused him any specific limitations).  Thus, this examination report reasonably establishes the presence of current bilateral upper extremity peripheral neuropathy resulting from the Veteran's already service connected diabetes.  The Board notes that other, later VA examinations do not show a diagnosis of bilateral upper extremity diabetic neuropathy.  However, for purposes of an award of service connection, a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Thus, as diabetic peripheral neuropathy was shown while the instant claim was pending and resolving any reasonable doubt in the Veteran's favor, service connection for bilateral upper extremity peripheral neuropathy, as secondary to service-connected diabetes, is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310.  The Board notes that the rating for this disability must assigned by the RO.  


ORDER

As new and material evidence has been received, the claim for service connection for bilateral upper extremity neuropathy is reopened.

Service connection for right upper extremity neuropathy as secondary to diabetes is granted.

Service connection for left upper extremity neuropathy as secondary to diabetes is granted.


REMAND

In this case, the Veteran was provided private audiological evaluations in October 2009 and November 2015.  Although the November 2015 audiologist noted that he employed the Marlyand CNC speech discrimination test (as required by VA regulations), he provided two percentage values for each ear and did not make it clear which of the two values should be used to determine the Veteran's hearing level for rating purposes.  See 38 C.F.R. § 4.85.  Also, nearly two years have passed since the Veteran was afforded the examination.  Consequently, to ensure a proper rating can be assigned, a remand is necessary to provide the Veteran with a current VA audiological evaluation.  Prior to arranging for the evaluation, the AOJ should obtain any records of VA treatment or evaluation of bilateral hearing loss dated since November 2016.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment or evaluation of bilateral hearing loss dated since November 2016.

2.  Arrange for a VA audiological evaluation to determine the current severity of the Veteran's bilateral hearing loss. The Veteran's claims file should be made available for review by the examiner.  Any indicated tests should be performed.  The audiologist should ensure to include a single Maryland CNC score for each ear that can be used for rating purposes.        

3.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


